DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (including original claims 1-13, and newly added claims 21-26) in the reply filed on 8/18/2022 is acknowledged.  The Examiner further acknowledges the cancellation of non-elected Group II claims 14-20.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
¶ 0048 recites “The first edge has a first height along the vertical direction. The fourth edge has a third height along the vertical direction. And a ratio of the third height to the first length is about 0.25:1 to about 1:1” in lines 17-18.  The term “first length” is not otherwise recited in the specification, and therefore lacks proper antecedent basis.  ¶ 0048 also includes a comparison of a first height of a first edge and a second height of a third edge.  The lack of antecedent basis renders the specification unclear, since the term “first length” could be referring to the first height (height of the first edge), or another dimension.  For example, ¶ 0048 is generally discussing a hexagonal shape is shown in fig. 8B.  The first length could also be referring to a lateral dimension in the x-y plane of an edge of the hexagonal shape of fig. 8B.
The Examiner suggests amending ¶ 0048 to clarify the specific geometric feature having the first length, or changing the term “length” to “height”, so as to clarify the elements used to determine the ratio recited in lines 17-18 and ¶ 0048.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first length" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites a first edge with a first height and a fourth edge with a third height, but does not recite a first length.  It is unclear of the term “the first length” is referring to the first height, or another dimension not recited in the claims.  This renders the scope of claim 7 indefinite.
For the purposes of examination, the Examiner has interpreted claim 7 to mean:

7. The device of claim 5, further comprising a silicide layer on the source/drain feature, wherein the cross-section of the source/drain feature has a fourth edge connected to the first edge and interfacing with the silicide layer, wherein the first edge has a first height along the vertical direction, the fourth edge has a third height along the vertical direction, and a ratio of the third height to the first height is about 0.25:1 to about 1:1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (PG Pub. No. US 2020/0235227 A1).
Regarding claim 1, Chang teaches a device (¶ 0008 & figs. 1-4 among others), comprising: 
an active region (¶ 0009: active fin 14) on a semiconductor substrate (12) extending along a first direction (fig. 4: 14 extends in the x-axis direction on substrate 12); 
a gate structure (¶ 0012: 20) on the active region extending along a second direction perpendicular to the first direction (fig. 4: 20 disposed on 14 and extending in the y-axis direction), the gate structure engaging with a channel on the active region (implicit: portion of 14 engaged with gate structure); and 
a source/drain feature (¶ 0014: 32) on the active region and connected to the channel (fig. 4: 32 disposed on active fin 14 and connected to channel region), 
wherein a projection of the source/drain feature onto the semiconductor substrate resembles a hexagon (¶ 0014 & fig. 4: projection of 32 onto 12 resembles a hexagon).

Regarding claim 3, Chang teaches the device of claim 1, wherein a cross section of the source/drain feature along a plane perpendicular to the first direction has a first edge and a second edge, and wherein a projection of the first edge defines a first vertex of the hexagon, a projection of the second edge defines a second vertex of the hexagon, and the first vertex and the second vertex are on two ends of a diagonal, the diagonal extending along the second direction (fig. 4: hexagonal shape of 32 includes a plane in the y-axis direction comprises at least two edge vertices).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chang.
Regarding claim 2, Chang teaches the device of claim 1, wherein the hexagon has two edges each spanning an angle from the second direction (fig. 4: hexagonal shape of 32 has two edges spanning an angle from the y-axis direction).
Chang is silent to the angle in the range of about 30˚ to about 60˚.
The Examiner notes that the broadest reasonable interpretation of hexagonal shapes includes equilateral six-sided polygons, such that all interior angles are equal (120˚).  In this configuration, at least two intersecting sides of the source/drain of Chang would be 60˚ from the y-axis direction.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the source/drain shape of Chang, as a means to optimize the contact surface area and/or volume of the source/drain region, enhancing such electrical characteristics as drain-induced barrier lowering (DIBL) effect and short channel effect.
Furthermore, arriving at the claimed range of "the hexagon has two edges each spanning an angle of about 30˚ to about 60˚ from the second direction" would have involved a mere change in the shape of a component.  Absent persuasive evidence that the particular hexagonal shape of the claimed source/drain feature is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 4-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Kim et al. (PG Pub. No. US 2019/0006469 A1).
Regarding claim 4, Chang teaches the device of claim 1, comprising a source/drain feature (32).
Chang is silent to wherein a cross-section of the source/drain feature along a plane perpendicular to the first direction has a profile that resembles an octagon.
Kim teaches a semiconductor device (fig. 3) including a source/drain feature (¶ 0031: 240, similar to 32 of Chang), wherein a cross-section of the source/drain feature along a plane perpendicular to a fin-extending direction has a profile that resembles an octagon (fig. 4F: 240 comprises an octagonal shape in the X-Z plane).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the source/drain feature of Chang with an octagonal shape, as a means to optimize electrical properties such as contact resistance (Kim, ¶ 0029).
 
Regarding claim 5, Chang in view of Kim teaches the device of claim 4, wherein the cross-section of the source/drain feature has a first edge and a second edge each extending substantially along a vertical direction perpendicular to a top surface of the substrate (Kim fig. 4F: edges 240F extending substantially along a vertical direction perpendicular to a top surface of substrate 101).

Regarding claim 9, Chang teaches a device (¶ 0008 & figs. 1-4 among others), comprising: 
a semiconductor substrate (¶ 0009: 12); 
an active region (¶ 0009: active fin 14) on the semiconductor substrate extending along a first direction (fig. 4: 14 extends in the x-axis direction on substrate 12); 
a source/drain feature (¶ 0014: 32) on the active region and extending in a first plane parallel to a top surface of the semiconductor substrate, and in a second plane perpendicular to the first direction (fig. 4: 32 extends in the x-axis and y-axis directions), 
wherein a first cross-section of the source/drain feature along the first plane has a profile that resembles a hexagon (¶ 0014 & fig. 4: cross-section of 32 projecting onto 12 resembles a hexagon).
Chang is silent to a second cross-section of the source/drain feature along the second plane has a profile that resembles an octagon.
Kim-441 teaches a semiconductor device (fig. 3) including a source/drain feature (¶ 0031: 240, similar to 32 of Chang), wherein a cross-section of the source/drain feature along a plane perpendicular to a fin-extending direction has a profile that resembles an octagon (fig. 4F: 240 comprises an octagonal shape in the X-Z plane).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the source/drain feature of Chang with an octagonal shape, as a means to optimize electrical properties such as contact resistance (Kim, ¶ 0029).

Regarding claim 10, Chang in view of Kim teaches the device of claim 9, wherein the first cross-section has two corners facing away from the active region and aligned along a second direction perpendicular to the first direction (Chang, fig. 4: 32 includes at least two corners facing away from 14  and aligned along the y-axis direction).

Regarding claim 11, Chang in view of Kim teaches the device of claim 10, wherein the first cross-section includes first edge and a second edge that collectively define a corner of the two corners (Chang, fig. 4: hexagonal shape of 32 has two edges spanning an angle from the y-axis direction).
Chang in view of Kim does not teach an angle defined by the first edge and the second edge is about 70˚ to about 110˚.
The Examiner notes that the broadest reasonable interpretation of hexagonal shapes includes six-sided polygons with unequal edge lengths, such that at least one interior angle is less than 120˚.  In this configuration, at least two intersecting sides of the source/drain of Chang would form an angle of about 110˚.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the source/drain shape of Chang, as a means to optimize the contact surface area and/or volume of the source/drain region, enhancing such electrical characteristics as drain-induced barrier lowering (DIBL) effect and short channel effect.
Furthermore, arriving at the claimed range of "an angle defined by the first edge and the second edge is about 70˚ to about 110˚" would have involved a mere change in the shape of a component.  Absent persuasive evidence that the particular hexagonal shape of the claimed source/drain feature is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 12, Chang in view of Kim teaches the device of claim 9, wherein the second cross-section has a third edge extending substantially parallel to a third direction perpendicular to the top surface of the semiconductor substrate (Kim, fig. 3: 240 comprises at least one edge extending perpendicular to surface of 101).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Kim et al. (PG Pub. No. US 2014/0001441 A1, hereinafter referred to as ‘Kim-441’).
Regarding claim 8, Chang teaches the device of claim 1, comprising an active region engaged by a gate structure and connected to a source/drain feature (fig. 4: active region 14 engaged by gate structure 20 and connected to source/drain feature 32).
Chang does not teach the device further comprising a stack of semiconductor layers on the active region and engaged by the gate structure, wherein the stack of semiconductor layers connects to the source/drain feature.
Kim-441 teaches a device (fig. 3E) including a stack of semiconductor layers (¶ 0052: 306) on an active region (¶ 0051: 308) and engaged by a gate structure (¶ 0058: 314/316), wherein the stack of semiconductor layers connects to a source/drain feature (¶ 0051 & fig. 3E: 306 connect to source/drain features 312).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Chang with a stack of semiconductor layers, as a means to provide a nanowire channel region, enabling fuller depletion in the channel region, and reducing short-channel effects due to steeper sub-threshold current swing (SS) and smaller drain induced barrier lowering (DIBL) (Kim-441, ¶ 0001).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 21-26 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
 “the cross-section of the source/drain feature has a third edge interfacing with a dielectric feature on a sidewall of the active region and connected to the first edge” and “a ratio of the first height and the second height is about 1:1 to about 8:1” as recited in claim 6, 
“wherein the cross-section of the source/drain feature has a fourth edge connected to the first edge and interfacing with the silicide layer” and “a ratio of the third height to the first length is about 0.25:1 to about 1:1” as recited in claim 7, and
“a fourth semiconductor layer wrapping around a third semiconductor layer” and “a shape of the second semiconductor layer resembles an octagon and comprises two substantially vertical sidewalls” as recited in claim 21.

Regarding claim 6, Chang teaches epitaxial source/drain feature 32 includes an edge interfacing with dielectric feature 24 on a sidewall of an active fin, and therefore implicitly discloses a third edge interfacing with a dielectric feature on a sidewall of the active region and at least indirectly connected to the first edge. However, Chang is silent to the relative heights of the first edge and the third edge.

Regarding claim 7, Chang teaches a silicide layer disposed on source/drain feature 32 (¶ 0014), and therefore implicitly discloses a fourth edge at least indirectly connected to the first edge and interfacing with a silicide layer.  However, Chang is silent to the relative heights of the first edge and the fourth edge.

Regarding claim 21, Wang et al. (PG Pub. No. US 2015/0303118 A1) teaches a semiconductor device (figs: 27A-27B), comprising a gate structure (¶ 0038: 172) engaging a semiconductor fin (¶ 0014: 66) and a source/drain feature (¶ ¶ 0028: 130/132/134) formed in and over the semiconductor fin and adjacent the gate structure (fig. 27A: 130/132/134 formed in and over 66 and adjacent to 172),
wherein the source/drain feature comprises a first semiconductor layer embedded in the semiconductor fin (fig. 27B: 130 embedded in 66), a second semiconductor layer (132) formed on the first semiconductor layer, and a third semiconductor layer (134) wrapping around the second semiconductor layer (figs: 27A-27B: 134 wraps around 132, 132 wraps around 130).
Kim et al. (PG Pub. No. US 2015/0221654 A1) teaches a source/drain semiconductor layer (202 and/or 204) resembling an octagon and comprising two substantially vertical sidewalls (¶ 0078 & fig. 25), but does not teach the source/drain semiconductor layer comprises a fourth semiconductor layer wrapping around a third semiconductor layer.
Kim et a. (PG Pub. No. US 2019/0393347 A1) teaches a source/drain semiconductor layer (110) comprising a fourth semiconductor layer (117) wrapping around a third semiconductor layer (fig. 1: 117 at least partially wraps around 115), and the third semiconductor layer wrapping around a second semiconductor layer (fig. 1: 115 at least partially wraps around 113), but does not teach the second semiconductor layer resembling an octagon comprising two substantially vertical sidewalls.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894